 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   TOY TERRELL SMITH,                                 Case No. 1:16-cv-01924-LJO-JDP

10                  Plaintiff,                          ORDER FOR PLAINTIFF TO COMPLY
                                                        WITH THE COURT’S OCTOBER 4, 2018
11           v.                                         ORDER

12   J. TORRES, et al.,                                 ORDER DIRECTING CLERK OF COURT
                                                        TO SEND PLAINTIFF A COPY OF THE
13                  Defendants.                         COURT’S OCTOBER 4, 2018 ORDER

14                                                      TWENTY-ONE-DAY DEADLINE

15

16          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

17 under 42 U.S.C. § 1983. On July 20, 2018, defendant J. Acebedo moved for summary

18 judgment. ECF No. 39. Plaintiff had twenty-one (21) days to oppose defendant’s motion

19 under Local Rule 230(l), but he failed to do so.
20          On October 4, 2018, the court ordered plaintiff to file a response to defendant
21 Acebedo’s motion for summary judgment and explain the reason for his delay. ECF No. 43.

22 The court warned plaintiff that failure to comply with this order could result in dismissal of this

23 action. Id. On October 22, 2018, the envelope containing the court’s October 4, 2018 order

24 was returned to the clerk of court marked “Undeliverable, Refused by Addressee.”

25          Also on October 22, 2018, plaintiff filed a document explaining that recent mail from
26 the court had not reached him. ECF No. 48. Plaintiff stated that he received a notification that
27 he had incoming mail on October 10, 2018, but prison staff never delivered this mail. Id.

28


                                                    1
 1 Therefore, the court will direct the clerk of court to re-send plaintiff a copy of the court’s

 2 October 4, 2018 order.

 3            ORDER

 4            Accordingly,

 5            1.      The clerk of court is directed to send plaintiff a copy of the court’s October 4,

 6                    2018 order. ECF No. 43.

 7            2.      Plaintiff is ordered to comply with the court’s October 4, 2018 order:

 8                    a. Plaintiff must file a response to defendant Acebedo’s motion for summary

 9                        judgment and explain the reason for his delay.

10                    b. If plaintiff fails to do so, the court will deem defendant’s motion unopposed,

11                        which could result in granting the motion on the merits. See Fed. R. Civ. P.

12                        56(e)(3).

13            3.      Plaintiff must comply within twenty-one (21) days of this order.

14            4.      Failure to comply with this order will result in the dismissal of this action

15
     IT IS SO ORDERED.
16

17
     Dated:        October 25, 2018
18                                                          UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28


                                                        2
